          Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 1 of 10



                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

    IN RE: Paycheck Protection Program (“PPP”)          MDL Docket No. 2950
    Agent Fees Litigation
                                                         ORAL ARGUMENT REQUESTED


          INTERESTED PARTY RESPONSE OF HOWARD SMUKLER TO
       ALLIANT CPA GROUP, LLC’S MOTION FOR TRANSFER OF ACTIONS

        Pursuant to Rule 6.2(e) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, Interested Party Howard Smukler (“Plaintiff”), plaintiff in the case

styled Howard Smukler et al. v. JPMorgan Chase Bank, N.A. et al, No. 3:20-cv-3413 (N.D.

Cal.), hereby submits this Interested Party Response to Alliant CPA Group, LLC’s (“Alliant”)

Motion for Transfer (“Motion”).

        Plaintiff opposes the Motion for the reasons stated in JPMorgan Chase Bank, N.A.’s

Response to Alliant CPA Group LLC’s Motion for Transfer (“Chase Response”). (Dkt. 158.) As

one of the few plaintiffs with specific allegations against Chase,1 Plaintiff writes separately to

add and/or clarify three points: First, Plaintiff agrees with Chase that the most efficient approach

to coordinating these Paycheck Protection Program (“PPP”) “agent fees” cases is to centralize

the claims against Chase separately from the claims against other defendants.2 Second, in the


1
        Plaintiff, unlike Alliant, alleges that he is owed agent fees specifically by Chase.
Although ten of the 31 actions subject to this Motion also name Chase as a defendant, in the
majority of them, the basis for naming Chase is unclear: these so-called “copycat actions”
contain only generalized allegations against an assortment of lender defendants (including
unnamed “doe defendants”). Plaintiff, by contrast, alleges that he completed and filed a loan
application for his client, with the understanding that he could collect his fees from Chase, only
to be later told by a regional Vice President for Chase Business Banking that Chase was “not
paying third party fees” owed to agents like him. (See Howard Smukler et al. v. JPMorgan
Chase Bank, N.A. et al, No. 3:20-cv-3413, dkt. 1 ¶ 41-42, 47.)
2
        The actions subject to this Motion which assert agent fee claims against Chase (or its
parent company) are identified in Exhibit A.


                                                  1
         Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 2 of 10



event that the Panel decides on some form of lender-specific consolidation of the cases subject to

this Motion, it would best serve the goals of 28 U.S.C. § 1407(a) to coordinate the Chase-specific

MDL (the “Chase Agent Fee MDL”) with In Re JPMorgan Chase Paycheck Protection Program

Litig., MDL No. 2944, the other PPP-related Chase-specific putative MDL now pending before

the Panel (the “Chase PPP Loan Fraud MDL”).3 Third, Plaintiff respectfully submits that the

proposed Chase Agent Fee MDL should be transferred to the Northern District of Illinois before

Judge Matthew F. Kennelly (who is overseeing other PPP-related litigation against Chase and

has been identified as a potential transferee court for the proposed Chase PPP Loan Fraud MDL)

or one of the many other capable judges of that District.4

                                          ARGUMENT

I.     An industry-wide MDL should be avoided, but a Chase-specific MDL would serve
       the convenience of the parties and witnesses and would promote judicial economy.

       Plaintiff adopts and endorses Parts A and B of Chase’s Response, which explain why

Alliant’s proposed industry-wide MDL would not meet the criteria set out in 28 U.S.C. §

1407(a), while a Chase Agent Fee MDL would. The Panel has consistently recognized that

consolidation of claims involving multiple defendants (and the need for defendant-specific

discovery) does not promote section 1407’s convenience and efficiency goals. See, e.g., In re

Mortg. Indus. Home Affordable Modification Program (HAMP) Contract Litig., 867 F. Supp. 2d



3
        This parallel litigation involves claims again Chase under various state law consumer
fraud statutes and common law theories related to the bank’s alleged failure to process PPP loan
applications on a “first come, first served” basis as required by federal law. See 85 Fed. Reg.
20815 § (2)(m); see also https://home.treasury.gov/system/files/136/PPP--IFRN%20FINAL.pdf
4
        Plaintiff appreciates that there are other lenders named by the various plaintiffs in the
cases subject to this Motion. Though Plaintiff adopts and endorses Chase’s position in opposition
to Alliant’s proposed industry-wide MDL, Plaintiff’s case relates only to claims against Chase
and thus, he takes no position as to the consolidation or the appropriate forum for litigating agent
fee actions against other defendants.


                                                 2
         Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 3 of 10



1338, 1338–39 (J.P.M.L. 2012) (explaining that actions challenging “industry-wide misconduct

in mortgage origination, servicing, and foreclosure practices” where “the nature of plaintiffs’

allegations and the involvement of many different non-overlapping defendants make the

existence of common questions of fact unlikely.”). While there are claims brought against

multiple defendants here, creating a Chase-specific MDL is well within the Panel’s power.

Section 1407(a) provides that the Panel may “separate any claim … and remand any of such

claims before the remainder of the action is remanded.” The Panel has exercised its discretion to

separate the claims against certain defendants where, like here, there is enough overlap in the

defendant-specific claims, but not enough overlap among the defendants collectively to support a

broader transfer and consolidation. See, e.g., In re Aredia & Zometa Prod. Liab. Litig., 429 F.

Supp. 2d 1371, 1372-73 (J.P.M.L. 2006) (separating and remanding certain claims that were

brought against different defendants and involved different pharmaceutical products). Invoking

that power here would strike the right balance between capturing efficiencies in the plaintiffs’

overlapping claims against Chase while avoiding the creation of an intractable litigation thicket.

II.    It would best serve the goals of section 1407(a) for the Panel to allow for
       coordination between the Chase Agent Fees MDL and the Chase PPP Loan Fraud
       MDL.

       As the Panel is aware, Alliant’s proposal is not the only request to consolidate lawsuits

arising under the PPP. Dozens of other multidistrict PPP-related cases have been filed against

many of the same lender defendants (including Chase) named in the cases subject to this Motion.

These other PPP-related actions include cases asserting that Chase prioritized larger customers

over smaller customers (so-called “prioritization cases”), cases asserting that Chase’s PPP loan

application process was overly complicated (so-called “application cases”), cases asserting that

Chase excluded non-customer applications for PPP loans (so-called “exclusion cases”), and a




                                                 3
         Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 4 of 10



handful of others, all relating to PPP loan applications.5 A separate proposal to centralize and

transfer these other PPP-related cases against Chase is on file and awaiting the Panel’s decision.

In Re JPMorgan Chase Paycheck Protection Program Litig., MDL No. 2944, dkt. 1.

       Should the Panel choose to create a Chase Agent Fee MDL (as it should), that MDL

should be transferred to the same district and judge handling the Chase PPP Loan Fraud MDL.

While the two putative Chase MDL tracks obviously involve different issues and claims, there

will be significant overlap—particularly with respect to the common documentary evidence (e.g.,

documents and policies concerning Chase’s implementation of the PPP criteria), witnesses, and

motion practice. As such, there are significant efficiencies to be gained by transferring both

MDL tracks to one courtroom, where a single jurist will be tasked with becoming familiar with

and managing the overlapping cases. In analogous situations, the Panel has recognized that

transferring cases with similarly overlapping issues to one district judge serves the purposes of

Section 1407. See In re: Blue Buffalo Co., Ltd., Mktg. & Sales Practices Litig., 53 F. Supp. 3d

1385, 1386 (J.P.M.L. 2014) (transferring cases for coordinated or pretrial proceedings to a

district judge overseeing related litigation because that court was “in a particularly favorable

position to structure this litigation so as to minimize delay and avoid unnecessary duplication of

discovery and motion practice.”). Indeed, given that Chase’s implementation of the PPP loan

program is at the heart of both the cases subject to this Motion and those subject to the putative

Chase PPP Loan Fraud MDL, the Panel even has discretion to transfer all cases against Chase

under the same banner. See In re: State St. Bank & Tr. Co. Fixed Income Funds Inv. Litig., 560




5
        The actions subject to this Motion have been categorized separately as so-called “agent
fee cases” because they share the common factual allegation that Chase failed to pay fees to
agents that assisted customers in applying for PPP loans.



                                                 4
          Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 5 of 10



F. Supp. 2d 1388, 1389 (J.P.M.L. 2008) (transferring cases with varying claims to single district

judge, noting that “[d]iscovery and other pretrial proceedings will undoubtedly overlap, as each

action is at least indirectly tied to the same bond fund, and the same group of State Street

employees managed all of the bond funds at issue.”). And even if the option has some down-the-

road risk—i.e., given that the various cases against Chase feature different claims—the assigned

district judge always has the ability to divide cases featuring distinct claims or issues into

individual litigation tracks, while still leveraging the benefits of his or her familiarity of the

cases’ overlapping facts and issues. See, e.g., In re NCAA Student-Athlete Concussion Injury

Litig., No. 13-cv-9116, dkt. 291 at ¶ 5 (N.D. Ill. Sept. 8, 2016) (creating separate litigation track

addressing divergent issues within cases under a single MDL).6

III.    The Northern District of Illinois is the most appropriate transferee forum.

        Plaintiff opposes transfer of the related actions to the Northern District of Georgia and

proposes the Northern District of Illinois as a more appropriate forum for consolidation. Alliant

notes that “the ease of access, economical travel options, Atlanta’s banking and financial

services industry and its geographically central location make the Northern District of Georgia

the appropriate transferee forum for this MDL.” (Dkt. 1-1 at 13.) But Atlanta is not at all

geographically central to the parties involved in the claims against Chase.7 Chicago—which



6
        Plaintiff is not taking the position that the agent fee cases subject to this Motion should be
consolidated into one proceeding with the other PPP-related cases under consideration in In re
JPMorgan Chase Paycheck Protection Plan Litigation, MDL No. 2944 Rather, Plaintiff
respectfully submits that there are advantages to transferring all Chase-specific proceedings to
the same district and judge. To the extent the Panel does not agree with Plaintiff’s suggestion to
coordinate with the Chase PPP Loan Fraud MDL, he still endorses a Chase Agent Fee MDL.
7
        As shown in Exhibit A, the cases naming Chase as a defendant were filed in district
courts in the following states: Arizona, California, Colorado, Florida, New York, Ohio, Texas,
and Utah. The majority of the cases are aggregated in the western half of the United States, while
only three cases were filed in the eastern half. Therefore, although some defendants have


                                                   5
          Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 6 of 10



offers comparable ease of access, economical travel options, and a robust banking and financial

services industry— is far more geographically central to plaintiffs and Chase. The Northern

District of Illinois has also been identified as a potential transferee court for the putative Chase

PPP Loan Fraud MDL. For these reasons, and as explained below, the Chase Agent Fee MDL

should be transferred to the Northern District of Illinois before the Honorable Judge Matthew F.

Kennelly (who is currently presiding over other PPP-related litigation against Chase).

                 1.    The Northern District of Illinois is a more convenient forum for
                       centralized pretrial proceedings.

       The Northern District of Illinois would, particularly in comparison to the proposed

Georgia forum, be far more conducive to the convenient and efficient administration of the

overlapping cases subject to this Motion. Several factors militate in favor of assigning the Chase-

specific claims to the Northern District of Illinois for the sake of the convenience of the parties

and witnesses.

       First, as discussed here and in the other papers filed before the Panel, because Chase is a

large national bank, its administration (and alleged misadministration) of the PPP has national

significance. Chase’s refusal to pay PPP agent fees affected businesses across the country, in

every state in which it operates. In other MDLs with national significance, the Panel has

recognized the Northern District of Illinois—which is centrally located in the United States in a

robust urban center—as an appropriate transferee forum. In re McDonald’s French Fries Litig.,

444 F. Supp. 2d 1342, 1343 (J.P.M.L. 2006), adhered to, 545 F. Supp. 2d 1356 (J.P.M.L. 2008)

(“[G]iven the geographic dispersal of the constituent actions, the Northern District of Illinois

offers a relatively geographically central and accessible forum for this litigation.”). See also In



endorsed the Northern District of Georgia as a centrally-located forum, it offers little
convenience (and virtually no connections) to any of the parties in the claims against Chase.


                                                  6
          Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 7 of 10



re: Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1352 (J.P.M.L. 2012)

(selecting the Northern District of Illinois as an appropriate transferee forum where “actions have

been filed throughout the country regarding a product marketed nationwide.”); In re Wireless

Tel. 911 Calls Litig., 259 F. Supp. 2d 1372, 1373–74 (J.P.M.L. 2003) (same); In re: Text

Messaging Antitrust Litig., 588 F. Supp. 2d 1372, 1373 (J.P.M.L. 2008) (noting that the Northern

District of Illinois “provides a relatively central forum for this nationwide litigation”); In re

“Factor VIII or IX Concentrate Blood Prods.”, Prod. Liab. Litig., 853 F. Supp. 454, 455

(J.P.M.L. 1993) (“selecting the Northern District of Illinois as the transferee forum, [and noting]

that . . . Chicago is a geographically central location for this nationwide litigation.”). Under these

circumstances, the fact that no agent fee cases are presently proceeding in the Northern District

of Illinois “is not an impediment to its selection as a transfer district.” See In re: BP p.l.c. Sec.

Litig., 734 F. Supp. 2d 1376, 1379 (J.P.M.L. 2010) (citing In re Southwestern Life Insurance Co.

Sales Practices Litigation, 268 F.Supp.2d 1377, 1378 (J.P.M.L.2003).

        Second, in addition to its central location, the Northern District of Illinois is closer—and,

thus, more convenient—to the witnesses and other evidence that will be common to each of the

claims against Chase. While individual businesses affected by Chase’s conduct may be spread

across the country, because Chase’s company-wide approach to the PPP was formulated at the

highest level, evidence and witnesses relevant to those decisions (and plaintiffs’ legal claims)

will primarily reside at Chase’s headquarters in Ohio. The physical proximity of Chicago to a

substantial body of witnesses and evidence for this case makes Northern District of Illinois far

preferable to Georgia. See In re: Ford Motor Co. Defective Spark Plug & 3-Valve Engine Prods.

Liab. Litig., 844 F. Supp. 2d 1375, 1376–77 (J.P.M.L. 2012) (“Moreover, [the Northern District

of Ohio] is significantly closer to Ford's Michigan headquarters, where potentially relevant




                                                   7
           Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 8 of 10



documents and witnesses may be found, than is the other proposed transferee forum, the Central

District of California.”); In re Nat’l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1379–80

(J.P.M.L. 2017) (selecting Ohio as a transferee court because the midwestern state “[t]he

Northern District of Ohio presents a geographically central and accessible forum that is relatively

close to defendants’ various headquarters[.]”) Further, Chase’s national counsel in the cases

subject to this Motion as well as the other cases subject to the putative Chase PPP Loan Fraud

MDL are located at Greenberg Traurig LLP’s office in Chicago. (See dkt. 60.)

         Third, and as with other major metropolitan areas, Chicago’s infrastructure—including its

availability of travel, lodging, and legal support services—will benefit the scope of the cases

presented here. See In re WorldCom, Inc., Sec. & “Erisa” Litig., 226 F. Supp. 2d 1352, 1355

(J.P.M.L. 2002) (selecting New York City as transferee forum, noting “litigation of this scope

will benefit from centralization in a major metropolitan center that is well served by major

airlines, provides ample hotel and office accommodations, and offers a well developed support

system for legal services.”). Likewise, the Northern District of Illinois is equipped with

courtroom technology and procedures that not only help with regular presentations at hearings,

but can also facilitate remote hearings and conferences as the pandemic continues to limit the

availability of in-person appearances. See N.D. Ill. Courtroom Technology,

https://www.ilnd.uscourts.gov/Pages.aspx?page=CourtRoomTechnology (last visited June 18,

2020).

         In short, transfer to a geographically central location like the Northern District of Illinois

will provide readier access to critical evidence than if these cases are centralized in Georgia, and

will require less travel for fewer people. Given the country’s—and the world’s—current state of

affairs, that is an outcome to be embraced.




                                                    8
          Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 9 of 10



                2.     Judge Kennelly of the Northern District of Illinois is an experienced
                       MDL jurist who is already presiding over a PPP-related case against
                       Chase and has been suggested as an appropriate transferee court in
                       the putative Chase Loan Fraud MDL.

       Last, Plaintiff proposes that the Chase Agent Fee MDL be transferred to the Honorable

Matthew F. Kennelly, who is already overseeing one of the other PPP-related cases against

Chase and has been identified as a potential transferee court in the proposed Chase Loan Fraud

MDL.

       Judge Kennelly has been repeatedly identified by the Panel as “an experienced MDL

jurist.” In re: Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d at 1352. Given his

reputation and ability to manage complex MDL dockets, the Panel has transferred multiple

MDLs to Judge Kennelly’s courtroom. See, e.g., In re: AndroGel Prods. Liab. Litig., 24 F. Supp.

3d 1378, 1380 (J.P.M.L. 2014) (transferring MDL to Judge Kennelly and noting “[w]e are

confident that he will steer this litigation on a prudent course.”); In re Navistar 6.0 L Diesel

Engine Prods. Liab. Litig., 777 F. Supp. 2d 1347, 1348 (J.P.M.L. 2011) (transferring MDL to

Judge Kennelly and noting that he “can effectively manage this litigation”); In re: Text

Messaging Antitrust Litig., 588 F. Supp. 2d at 1373 (noting that Judge Kennelly has the

“experience to steer [the MDL] docket on a prudent course.”). In terms of availability and fit,

Judge Kennelly only has one MDL pending before him, see Pending MDLs by District as of

May 15, 2020,

https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-May-15-

2020.pdf, and was assigned one of the actions subject to the proposed Chase PPP Loan Fraud

MDL. Further, the docket of the Northern District of Illinois shows no indications that it is

overburdened (certainly not more so than other district courts) and, as the Panel has previously

recognized, it has “the resources available to manage [a complex multidistrict] litigation.” In re



                                                  9
         Case CAN/3:20-cv-03413 Document 7 Filed 06/19/20 Page 10 of 10



ClassicStar Mare Lease Litig., 528 F. Supp. 2d 1345, 1347 (J.P.M.L. 2007). As such, there is

every reason to believe that Judge Kennelly would make a suitable (to put it mildly) transferee

judge and, as he has with several other complex MDLs, “steer this litigation on a prudent

course.” In re: Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d at 1352.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Panel deny Alliant’s

Motion and enter an Order severing the agent fee claims against Chase from their respective

cases, consolidating them before the Panel, and transferring them to the United States District

Court for the Northern District of Illinois.

                                               Respectfully submitted,

                                               HOWARD SMUKLER, individually and on
                                               behalf of all other similarly situated individuals.

Date: June 19, 2020                            By: /s/ Rafey Balabanian
                                                       One of the Interested Party’s Attorneys

                                               Rafey Balabanian (SBN – 315962)
                                               rbalabanian@edelson.com
                                               Lily Hough (SBN – 315277)
                                               lhough@edelson.com
                                               Brandt Silver-Korn (SBN – 323530)
                                               bsilverkorn@edelson.com
                                               123 Townsend Street, Suite 100
                                               San Francisco, California 94107
                                               Telephone: (415) 212.9300
                                               Facsimile: (415) 373-9435




                                                 10
